DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Silvestro (US 20060027547 A1), in view of Mitri (US 20210111615 A1).
Regarding claim 1, Silvestro teaches a portable electric arc-welding system (Paragraph 40; portable and fully-integrated welder/generator 100) comprising:
a battery (Paragraph 11; internal electric source);
an electric welding machine (Paragraph 56; one or more components of an arc welding operation);
comprising an electric motor capable of converting electrical energy from said battery (Paragraph 11; electric motor connected to battery) into rotatable mechanical energy (motors turn electricity into mechanical energy);
a housing (housing 110) that encloses (Paragraph 9; at least partially protects engine and electric generator as well as internal components of welder) said electric welding machine and said battery (Paragraph 11; battery is an internal electric source which means it is inside the housing).

an electric welding machine comprising 
a governor that regulates a speed of said electric motor;
a main armature that receives said rotatable mechanical energy from said electric motor and produces electrical power;
and a shaft that transfers said rotatable mechanical energy from said electric motor to said main armature
Mitri teaches a power generation system that obtains, stores, and transfers motive energy (abstract), comprising:
an electric motor capable of converting electrical energy from said battery into rotatable mechanical energy (Figure 1 Paragraph 45; electric motor that converts electrical energy into mechanical energy);
a governor that regulates a speed of said electric motor (Figure 1 Paragraph 43; variable frequency drive inverter 120);
The variable frequency drive inverter 120 controls the speed and torque of the motor 130. This accomplishes the same purpose of a governor, which regulates a speed of the motor.
a main armature (alternator) that receives said rotatable mechanical energy from said electric motor and produces electrical power (Paragraph 44; alternator converts mechanical energy received from motor into electrical energy);
and a shaft (output shaft of electric motor) that transfers said rotatable mechanical energy from said electric motor to said main armature (Paragraph 44; output shaft of electric motor transfers energy to a coupler which transfers energy to the input shaft of alternator).
While Mitri does not teach a portable electric arc-welding system, it does teach an easily transportable power generation system which is capable of supplying a large amount of power through 
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Silvestro with Mitri and use the electric motor, governor, main armature, and the shaft taught by Mitri as the power generation system of the electric welding machine. This would be done to provide an output power to the welding device which is environmentally sensitive, durable, cost-effective, quiet, and easily transportable (Mitri Paragraph 5).

Regarding claim 8, Silvestro as modified teaches the arc-welding system of claim 1.
Mitri further teaches:
said main armature (alternator 150) delivers single-phase alternating current (Paragraph 44; configured to produce single phase AC power).

Regarding claim 9, Silvestro as modified teaches the arc-welding system of claim 1.
Mitri further teaches:
said main armature (alternator) delivers three-phase alternating current (Paragraph 44; configured to produce 3 phase AC).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Silvestro (US 20060027547 A1), in view of Mitri (US 20210111615 A1) and in further view of Farah (US 20150069037 A1).
	Regarding claim 2, Silvestro as modified teaches the arc-welding system of claim 1.
Silvestro as modified fails to teach a portable electric arc-welding system comprising:
one or more solar panels mounted to said housing.
Farah teaches a welding device that includes a motor-driven welder assembly including an engine that is configured to rotate a shaft (Paragraph 7), wherein:
one or more solar panels mounted to said housing (Paragraph 53; solar panel is integrated into the housing of the welding device).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Silvestro with Farah and mounted and integrated solar panels into the housing of the welding device. This would been done to provide a renewable source of energy (Farah  Paragraph 9) so that the issue of a supply power not being readily available (Farah Paragraph 3) may be avoided.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Silvestro (US 20060027547 A1), in view of Mitri (US 20210111615 A1) and in further view of Vogel (US 20110163072 A1) and Hollenbeck (US 20140265984 A1).
Regarding claim 3, Silvestro as modified teaches the arc-welding system of claim 1, wherein:
a control panel (Paragraph 9; Figure 1) accessible from an outside of said housing (housing 110).
As can be seen in Figure 1, the control panel would be accessible from an outside of said housing.
Silvestro as modified fails to teach a portable electric arc-welding system wherein:
said control panel comprising an amp range selector that allows selection of a current within a current range;
a fine current selector that allows control of arc characteristics;
and an RPM dial that adjust revolutions per minute (rpms) of said electric motor.

said control panel (control panel 26) comprising an amp range selector that allows selection of a current within a current range (Paragraph 28; user may set the desired welding current);
a fine current selector that allows control of arc characteristics (Paragraph 28; other controls may be used to adjust arc force setting);
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Silvestro with Vogel and added controls which allow for the selection of the desired current and controls which may be used to adjust arc characteristics. This would be done to enable a skilled welder to set and adjust a welding system to operate in the desired manner based on factors such as the electrode type, shielding gas type, weld process, metal thickness, weld conditions, and so forth (Vogel Paragraph 28).
Silvestro as modified by Vogel fails to teach to teach a portable electric arc-welding system wherein said control panel contains:
an RPM dial that adjust revolutions per minute (rpms) of said electric motor.
Hollenbeck teaches a control circuit for an electric motor (abstract) containing a control panel, wherein said control panel (control panel 200) contains:
an RPM dial (rotary dial 202 or 204) that adjust revolutions per minute (rpms) of said electric motor (Paragraph 17).
Use of either of the rotary dials adjusts he RPM of the electric motor.
While Hollenbeck does not teach a portable electric arc-welding system, it does teach a control system for the electric motor which Silvestro as modified by Mitri and Vogel use as a part of the electric welding machine. Because the electric motor is a fundamental part of the electric welding machine, the 
  It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Silvestro with Hollenbeck and added a RPM dial which adjusts the revolutions per minute of the electric motor to the control panel. This would be done to enable the motor to be used situations where the input voltage may vary (Paragraph 2) and thus to allow the operational speed of the electric motor to be selected with reference to multiple ranges of speeds and the input voltage to the motor (abstract).


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Silvestro (US 20060027547 A1), in view of Mitri (US 20210111615 A1) and in further view of Matthews (US 20060037953 A1) and Geissler (US 6987242 B2).
Regarding claim 4, Silvestro as modified teaches the arc-welding system of claim 1.
Silvestro as modified fails to teach a portable electric arc-welding system wherein:
an inverter that receives a direct current from said battery and converts said direct current (DC) voltage from said battery to an alternating current (AC) voltage;
and a transformer that receives said AC voltage from said inverter, and outputs a second AC voltage.
Matthews teaches an electric arc welder that includes an energy storage device (abstract), which consists of:
an inverter (Paragraph 41; auxiliary inverter 340 that converts DC current to AC current) that receives a direct current from said battery (Figure 3 Paragraph 41; energy storage 310 sends current to auxiliary inverter 340) 

and converts said direct current (DC) voltage from said battery to an alternating current (AC) voltage (Figure 3 Paragraph 41; auxiliary inverter 340 converts a DC current to an AC current);
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Silvestro with Matthews and added an inverter that receives direct current from the battery and converts that current into alternating current. This would be done so that the auxiliary electrical outlets of the welder can be used to provide electrical power to various types of devices that are plugged in to the welder (Matthews Paragraph 41).
Silvestro as modified by Matthews fails to teach a portable electric arc-welding system wherein:
a transformer that receives said AC voltage from said inverter, and outputs a second AC voltage.
Geissler teaches an apparatus for providing welding type power, wherein:
a transformer that receives said AC voltage (second ac signal) from said inverter, and outputs a second AC voltage (abstract; third ac signal).
A DC voltage is converted into an AC voltage by an inverter which is received by the inverter and converted into a new AC signal.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Silvestro with Geissler and added a transformer to the auxiliary inverter which receives AC voltages and outputs a second AC voltage. This would have been done to 

Regarding claim 5, Silvestro as modified teaches the arc-welding system of claim 4.
	Matthews further teaches:
	said second AC voltage is 240VAC (Paragraph 41; ac current with voltage level of 240 to be sent to auxiliary electrical output).
	Silvestro also teaches that one of the electrical connectors intended to be connected to a welding gun or other electrical equipment is 240V (Paragraph 41).
	The addition of the transformer to the auxiliary inverter would not change the intended output that is taught in Paragraph 41 by Matthews. The transformer would be used to bring the output voltage to the correct value if the electric welding machine was not able to do so without the transformer. Otherwise the transformer would maintain the voltage.
	
Regarding claim 6, Silvestro as modified teaches the arc-welding system of claim 4.
	Matthews further teaches:
	said second AC voltage is 120VAC (Paragraph 41; ac current with voltage level of 120 to be sent to auxiliary electrical output).
Silvestro also teaches that one of the electrical connectors intended to be connected to a welding gun or other electrical equipment is 120V (Paragraph 41).
	The addition of the transformer to the auxiliary inverter would not change the intended output that is taught in Paragraph 41 by Matthews. The transformer would be used to bring the output voltage to the correct value if the electric welding machine was not able to do so without the transformer. Otherwise the transformer would maintain the voltage.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Silvestro (US 20060027547 A1), in view of Mitri (US 20210111615 A1), Matthews (US 20060037953 A1), and Geissler (US 6987242 B2), and in further view of Albrecht (US 20070187376 A1).
Regarding claim 7, Silvestro as modified teaches the arc-welding system of claim 4.
Silvestro as modified fails to teach a portable electric arc-welding system:
further comprising a switch
said switch positionable in a first position that transmits power to said inverter
and in a second position that transmits power to said electric welding machine.
Albrecht teaches a portable welding power source:
further comprising a switch (Paragraph 92; switch used to configure battery in series with the load, or connecting it to the charging circuit),
said switch positionable in a first position that transmits power to said inverter (Paragraph 92; connecting it to the charging circuit)
Paragraph 92 teaches that the charging circuit may be a separate circuit with a separate transformer and converter. It also teaches that an example of a converter is an inverter. While not be what the applicant intended, the battery would still provide current and thus the switch would transmit power through the inverter while the battery is charging, although not directly. 
and in a second position that transmits power to said electric welding machine (Paragraph 92; configure the battery in series with the load).
When the battery or energy storage device is in series with the load or welding torch, the energy storage device provides a voltage to the electrical welding machine which supplies power to the welding-type power source.

	While a specific switch is not mentioned, a switch which changes between two outputs (connecting battery with charging circuit/configure battery in series with load) while maintaining a single input (battery) would satisfy the requirements of transmitting power during both modes for one of the two circuits. This switch is known in the art as evidenced by the gate signal switchover circuit 5 switch in Figure 1 of Yasuhara (US 6028290 A). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Silvestro (US 20060027547 A1), in view of Mitri (US 20210111615 A1) and in further view of Enyedy (US 20170326670 A1).
Regarding claim 10, Silvestro as modified teaches the arc-welding system of claim 1.
Silvestro as modified fails to teach a portable electric arc-welding system wherein:
said electric welding machine further comprises an exciter armature that receives said rotatable mechanical motion from said electric motor and produces electrical power to an outlet mounted on a wall of said housing.
	Enyedy teaches an arc welding system including a welding power supply, wherein:
said electric welding machine (Figure 1 Paragraph 5; produces an electric arc from the arc welding system) further comprises an exciter armature (Paragraph 34; auxiliary windings of generator 12) that receives said mechanical motion from an engine (the engine produces mechanical energy which the armature windings in the generator use) and produces electrical power (Paragraph 14; generator generates electrical energy) to an outlet (Paragraph 17).

Also while Enyedy fails to teach that the outlet is mounted on a wall of the housing of the system, Paragraph 5 of Silvestro teaches an output panel on the housing which contain electrical outlets.
   It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Silvestro with Enyedy and add an exciter armature which receives mechanical motion from an engine and produces electrical power to an outlet. This would be done so the generator can provide electrical power to auxiliary loads in addition to the welder (Enyedy Paragraph 14). 
In Silvestro modified by Enyedy, the auxiliary power outlet which receives energy from the generator (Enyedy Paragraph 16) would be one of the power outlets, taught by Silvestro, in the output panel on the housing which contain electrical outlets (Silvestro Paragraph 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/F.J.W./Examiner, Art Unit 3761               

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761